Citation Nr: 1136984	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for hypertension and provided an initial noncompensable evaluation.


FINDINGS OF FACT

1.  The Veteran has been consistently on prescription medication for the treatment of hypertension for the time period on appeal.

2.  For the time period on appeal, the Veteran's hypertension has manifested by diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with the VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and he has not contended otherwise.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Note (1): Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for hypertension in August 2006.

VA treatment records from September 2005 showed blood pressure readings of 145/92, 160/90, and 162/92.  The following week in September 2005, the Veteran's blood pressure readings were 135/87, 140/84, and 123/80; he was noted to be on blood pressure medication at this time.  Two weeks later the Veteran sought treatment for his hypertension and left leg deep vein thrombosis.  His blood pressure was 150/100 and 140/100.  His hypertension was noted to be uncontrolled and his medication was increased.

The Veteran again sought treatment for his hypertension and deep vein thrombosis in November 2005.  His blood pressure was 140/100 and 130/94.  The physician noted better control of hypertension was necessary and again increased his medication.  In December 2005, his blood pressure was 130/90 and 130/94.  His hypertension was noted to be "better" but his medication was again adjusted.  

In January 2006, his blood pressure was 140/90 and 122/90.  The physician noted his hypertension was still not well controlled, and felt it may be from stress.  By June 2006, his blood pressure was 100/72 and 110/70.  The physician felt his hypertension was still not well controlled and that he needed daily medication.  His blood pressure was noted to be controlled by July 2006.

In August 2007, the Veteran was afforded a VA hypertension examination.  He was noted to be on three different medications to treat his hypertension at the time of the examination.  His blood pressure readings were 130/90, 130/88, and 130/88.

The Veteran's blood pressure readings included diastolic pressure readings less than 100 and systolic pressure less than 160 until October 2007 when he had one reading of 130/100 (and 130/90).  In January 2008, his blood pressure readings were 142/102 and 150/108.  In March 2008, while in pain, his blood pressure readings were 150/116, 142/104, 122/100, and 130/100.  In April 2008, his blood pressure readings were 130/100 and 130/100.  In May 2008, his blood pressure readings were 138/104 and 120/90.  Blood pressure readings in July 2008 were below the threshold for hypertension defined in Diagnostic Code 7101.

In October 2008, the Veteran's blood pressure was 136/100 and 130/100, and was noted to be uncontrolled due to edema from his deep vein thrombosis.  His blood pressure was lower in November and December 2008.  In January 2009, his blood pressure was 140/100; however, after one half hour of treatment it lowered to 120/90 and 120/92.  His blood pressure remained with a diastolic pressure less than 100 and systolic pressure less than 100 through May 2009.

In May 2009, the Veteran was afforded an additional VA hypertension examination.  He was noted to be on three medications for the treatment of his hypertension.  His blood pressure was 146/92, 144/84 and 140/90.

The Board finds that for the entire period on appeal, the evidence shows that the Veteran's hypertension warrants a 10 percent rating.  He has continuously been on anti-hypertensive medication without the use of which his blood pressure readings would certainly be higher.  Additionally, VA treatment records contain numerous blood pressure readings with a diastolic pressure of 100 or more.  Hence, the Board finds that the appellant is entitled to a 10 percent rating under Diagnostic Code 7101.  

The evidence, however, preponderates against finding entitlement to a rating in excess of 10 percent.  That is, the record preponderates against finding that systolic readings were predominately 200 or greater, or that diastolic readings that were predominately 110 or greater.  While in March 2008 the Veteran had one diastolic reading greater than 110, this does not constitute readings predominantly 110 or greater.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of his hypertension symptoms; however, the more probative medical evidence demonstrates that his hypertension is consistent with the 10 percent rating assigned in this decision.

As for entitlement to an extraschedular rating, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's hypertension has been evaluated under the applicable diagnostic code.  The evidence does not reflect that the Veteran's hypertension, alone, has caused marked interference with employment, or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).


ORDER

Entitlement to an initial 10 percent rating, and no higher, for hypertension is granted subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


